350 Mich. 324 (1957)
86 N.W.2d 275
LONG
v.
BOARD OF EDUCATION, DISTRICT NO. 1, FRACTIONAL, ROYAL OAK TOWNSHIP AND CITY OF OAK PARK.
Docket No. 73, Calendar No. 47,007.
Supreme Court of Michigan.
Decided November 26, 1957.
*325 Francis M. Dent (Peter P. Cobbs, of counsel), for plaintiff.
Harold E. Bledsoe, for defendant.
Thomas M. Kavanagh, Attorney General, Edmund E. Shepherd, Solicitor General, and Maxine Boord Virtue, Assistant Attorney General, for State Tenure Commission responding to certiorari and asking dismissal of writ.
BLACK, J.

OPINION
Adelaide Long, "a teacher on continuing tenure" (see article 3 of PA 1937 [Ex Sess], No 4, as amended by PA 1941, No 119 [CL 1948, § 38.91 (Stat Ann 1953 Rev § 15.1991)]), was discharged by the controlling board of the appellant school district following a hearing conducted by the board under article 4[*] of said Act No 4. She duly appealed to the State tenure commission (see articles 6 and 7[] of said Act No 4). Following due and extended hearings as provided in the act, the commission reversed the board's order of discharge and ordered that said Adelaide Long "be restored to all her rights and privileges as principal of said George Washington Carver School."
On application of the board for leave to take a delayed appeal from the commission's order, we issued certiorari to the commission. In pursuance of such writ the complete record of testimony and proceedings *326 below has been examined for the purpose of testing the question appellant seeks to review. It is stated this way in appellant's brief:
"May the tenure commission, sitting as a board of review of a finding of a school board, there having been evidence produced before the school board to support its ruling, vary or reverse the said finding without new material evidence being presented in the hearing on review?"
BLACK, J. (after stating the facts). It is apparent on consideration of the record and appellant's brief that some little misapprehension of the statutory function of the commission has survived our successive decisions in the Rehberg Cases (Rehberg v. Board of Education of Melvindale, Ecorse Township School District No. 11, 330 Mich. 541; 345 Mich. 731). We cannot, on certiorari or otherwise, review and decide questions of fact brought by appeal to and decided by the commission. Our only function in a case like this is to determine from the record whether proof received by the board, or the commission, or both, supports findings on which it  the commission  has decided for or against the appealing teacher. Here an abundance of testimony, taken on appeal by and before the commission, supports its finding that Mrs. Long's principal accuser "is not worthy of belief," and that her discharge should be set aside.
We find no occasion for review of the evidence appellant discusses in its brief. It is ruled again, as in the second Rehberg Case, that the commission "may make an independent finding of facts, opinionate upon the same, and enter an order accordingly." (p 740 of report.) To this we will add that an appeal to the commission under said article 6 operates to subject all questions of fact decided by the controlling board, as well as requisite questions of law, to review and determination de novo by the commission.
*327 Our stated view of the commission's administrative function stems particularly from language appearing in section 1 of said article 6, by which the commission is directed to conduct its hearing on appeal "the same as provided in article 4, section 4 of this act." Said section 1, considered with section 4 of article 4, discloses clear legislative intent that the commission  following appeal by a teacher under said article 6  be vested with duty and authority to determine, anew and as original questions, all issues of fact and law theretofore decided by the controlling board.
Affirmed. No costs.
DETHMERS, C.J., and SHARPE, SMITH, EDWARDS, VOELKER, KELLY, and CARR, JJ., concurred.
NOTES
[*]  CL 1948, § 38.101 et seq. (Stat Ann 1953 Rev § 15.2001 et seq.).  REPORTER.
[]  CL 1948, § 38.121, § 38.131 et seq. (Stat Ann 1953 Rev § 15.2021, § 15.2031 et seq.).  REPORTER.